Citation Nr: 0003925	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  98-00 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for fibromyalgia (also 
claimed as joint pain).

2.  Entitlement to service connection for a disorder 
manifested by back pain to include as due to an undiagnosed 
illness.

3.  Entitlement to service connection for temporomandibular 
joint pain (TMJ) to include as due to an undiagnosed illness.

4.  Entitlement to service connection for right bicipital 
tendonitis and rotator cuff degeneration to include as due to 
an undiagnosed illness.

5.  Entitlement to service connection for chronic sinusitis 
to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from December 1990 to May 
1991; she also has additional service with the South Carolina 
National Guard and the United States Army Reserve.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 1997 by the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO).  

A hearing was held before the undersigned Member of the Board 
in Washington, DC, in May 1999.  At the hearing, the veteran 
indicated that she wished to have her service connection 
claims for back pain, TMJ, and right bicipital tendonitis and 
rotator cuff degeneration considered on the basis of having 
developed secondary to fibromyalgia.  Therefore, the Board 
will defer adjudication of these issues.  Instead, the Board 
will address these issues further in the REMAND section of 
this decision.


FINDINGS OF FACT

1.  The veteran has presented medical evidence that she 
currently has fibromyalgia and that it is related to service.

2.  The veteran's chronic sinusitis has been attributed to a 
known clinical diagnosis, and the veteran has not presented 
any competent evidence linking that disorder to service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
fibromyalgia is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

2.  The claim for service connection for chronic sinusitis is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disorder 
such as arthritis, cardiovascular disease, or an organic 
neurological disease is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1999).  This regulation 
has been interpreted by the United States Court of Appeals 
for Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  

Service-connected compensation may also be paid to a Persian 
Gulf Veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more of the signs or symptoms 
listed below.  (Emphasis added.)  The symptoms must be 
manifest to a degree of 10 percent or more not later than 
December 31, 2001.  By history, physical examination and 
laboratory tests, the disability cannot be attributed to any 
known clinical diagnosis.  

Objective indications of chronic disability include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of an undiagnosed illnesses include, but are 
not limited to: (1) fatigue, (2) signs or symptoms involving 
the skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory 
system (upper or lower), (9) sleep disturbance, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular signs 
or symptoms, (12) abnormal weight loss, or (13) menstrual 
disorders.  See 38 C.F.R. § 3.317 (1999).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

Generally, in order for a claim for service connection to be 
well grounded, there must be competent evidence of current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Competent medical evidence is also required to 
satisfy the medical etiology or medical diagnosis issues in 
secondary service connection claims.  See Libertine v. Brown, 
9 Vet. App. 521, 522 (1996).  The nexus to service may also 
be satisfied by one of the presumptions noted above.  See 
Traut v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet. App. 36, 43 (1993).

In adjudicating the appellant's claims for service connection 
for disabilities due to undiagnosed illness, the Board has 
considered the guidance provided by the VA General Counsel in 
VAOPGCPREC 4-99, regarding the requirements for a well 
grounded claim under 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317.  In this precedent opinion, the General Counsel 
concluded that the necessary elements of a claim for benefits 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 may be 
identified as follows: (1) proof of active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) proof of one of more signs 
or symptoms of undiagnosed illness; (3) proof of objective 
indications of chronic disability of 10 percent of more 
during the specified presumptive period; and (4) proof that 
the chronic disability is the result of undiagnosed illness.

I.  Entitlement To Service Connection For Fibromyalgia
 (Also Claimed As Joint Pain).

The veteran testified at a hearing held in May 1999 before 
the undersigned Member of the Board in Washington DC that she 
first started having symptoms of fibromyalgia after service 
in 1993.  She said that her symptoms included having tender 
points over her whole body, and that she was diagnosed as 
having fibromyalgia in 1994 or 1995.  She denied having any 
of these symptoms while on active duty.  She also reported 
that the symptoms of her fibromyalgia included difficulty 
sleeping.  She stated that she first started having 
difficulty sleeping while she was stationed in the Persian 
Gulf.  Finally, she reported that her treating physician had 
told her that the stress from being in the Persian Gulf had 
caused her to develop the fibromyalgia.

The veteran's service medical records do not contain 
references to fibromyalgia.  Significantly, however, she has 
presented numerous post service medical records reflecting a 
current diagnosis of fibromyalgia, and has presented a 
medical opinion which links the disorder to service.  A 
letter dated in February 1998 from a doctor at a VA hospital 
contains the following opinion:

[The veteran] is under my care.  She has 
classic fibromyalgia.  I have enclosed a 
brochure on the disorder to preclude 
listing the pertinent symptoms.  

The onset is related to her Persian Gulf 
War (PGW) tour.  There is associated 
depression for which she receives 
treatment at WJB Dorn Veterans Affairs 
Medical Center (VAMC).  Her ongoing 
participation in the National Guard may 
not be helpful as she tries to cope with 
her residual problems resulting from her 
PGW tour.  She is not progressing as well 
as we would like.

It may be in the interest of this patient 
and the National Guard to consider 
medical separation.

The veteran has presented competent medical evidence that she 
currently has fibromyalgia and that it is related to service.  
Accordingly, the Board concludes that the claim of 
entitlement to service connection for fibromyalgia is well 
grounded.

II.  Entitlement To Service Connection For Chronic Sinusitis.

The veteran testified at a hearing held in May 1999 that she 
did not experience any problems with allergies or sinusitis 
prior to her service in the Persian Gulf.  During her 
deployment in Saudi Arabia she began to have a headache, 
difficulty breathing, and red, itchy eyes.  She related the 
symptoms to exposure to smoke from burning oil wells.  She 
also reported irritation due to sandstorms.  She said that 
she had been taking all kinds of sinus medications and 
antibiotics since 1993.  

The veteran's service medical records include a medical 
history given by the veteran in March 1991 in which she 
denied having a history of sinusitis.  The report of a 
medical examination conducted at that time shows that 
clinical evaluation of her sinuses were normal.  The service 
medical records also include a Southwest Asia demobilization 
questionnaire dated in May 1991 in which she reported having 
a history of a cough or sinus infection.  No additional 
details were noted.  

The earliest post service medical treatment records 
pertaining to sinusitis are dated several years after 
service.  The report of a Persian Gulf examination conducted 
by the VA in January 1994 shows that the veteran reported 
that her nose stopped up, particularly when she was lying 
down.  Sinus x-rays taken at that time were interpreted as 
being negative.  Similarly, the report of an ear, nose and 
throat examination conducted by the VA in March 1994 show 
that the appellant gave a history of having nasal congestion 
for three years which was worse when she was lying down.  
Examination revealed a deviated septum.  She was to be 
admitted for a septoplasty.  A CT scan of the paranasal 
sinuses performed by the VA in May 1995 shows that there was 
minimal mucosal thickening at the frontal sinus and also at 
the sphenoid sinus.  There was also soft tissue swelling of 
the nasal turbinates bilaterally with some nodular areas of 
soft tissue thickening at the adjacent portions of the nasal 
cavity.  

The report of a post-traumatic stress disorder examination 
conducted by the VA in May 1996 contains a diagnosis of 
chronic sinusitis, but does not contain any medical opinion 
linking it to service.

The report of a nose and sinuses examination conducted by the 
VA in July 1996 shows that the veteran reported a history of 
having a five year history of chronic nasal sinus congestion 
associated with drainage and constant upper respiratory tract 
infections.  She said that the symptoms began when she was in 
Saudi Arabia.  She gave a history of having a septoplasty in 
1992 with mild relief or right side nasal obstruction, but 
said that she now had it again with nasal obstruction which 
was greater on the right than on the left, along with 
persistent infection type symptoms.  She said that she had 
been on multiple courses of antibiotics throughout the five 
years with mild relief and recurrence of symptoms 
approximately two weeks after stopping the medications.  
Following examination, the impression was chronic nasal sinus 
complaints with mild to moderate chronic inflammatory of the 
nasal sinus cavities on physical examination.   

The report of a general medical examination conducted by the 
VA in May 1998 shows that the veteran gave a history of 
having been diagnosed as having both upper and lower 
respiratory tract infections in the recent past.  After 
multiple antibiotics failed to help her, she had been placed 
on a "Zpak" by her primary care physician which seemed to 
have alleviated her symptoms of cough, congestion, etc.  On 
examination, the oropharynx was clear.  The pertinent 
impression was history of upper and lower respiratory system 
infection.

The Board notes that sinusitis is a diagnosed illness.  Thus, 
service connection for such on the basis of the legal 
criteria set forth above governing undiagnosed illness cannot 
apply.  Further, to the extent that the veteran has sinusitis 
either as a diagnosed disorder or as a manifestation of known 
clinical diagnoses (deviated nasal septums and respiratory 
system infections), the veteran has not presented any 
competent medical evidence linking such to service.  
Moreover, although the veteran is reported to be a nurse by 
profession, there is no indication in the record, and the 
Board is not otherwise aware of any basis for concluding, 
that the veteran has the expertise required to render a 
medical diagnosis or to render an opinion concerning medical 
etiology.  Accordingly, the Board concludes that the claim 
for service connection for chronic sinusitis is not well 
grounded.


ORDER

The claim of entitlement to service connection for 
fibromyalgia is well grounded; to this extent only, the 
appeal is granted.

Service connection for chronic sinusitis is denied.


REMAND

Because the claim of entitlement to service connection for 
fibromyalgia is well grounded, the VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The Board notes that the evidence regarding whether the 
veteran has fibromyalgia which is related to service is in 
conflict.  As noted above, one VA physician has expressed an 
opinion diagnosing fibromyalgia and linking it to service.  
On the other hand, the report of an neurological examination 
conducted by the VA in July 1998 shows that an examiner noted 
that the veteran had tenderness in all of the classic tender 
points of fibromyalgia; however, she also had tender points 
in other areas which were outside of the typical fibromyalgia 
tender points.  For this reason, he opined that the diagnosis 
of fibromyalgia must be seriously questioned. 

Further, as noted in the Introduction portion of this 
decision, the veteran has indicated that the other disorders 
for which she seeks service connection, specifically, back 
pain, TMJ pain, and right shoulder disability are related to 
her fibromyalgia either as manifestations of that disorder or 
secondary to that disorder.  She also has indicated that her 
treating VA physician has related these disorders to her 
fibromyalgia.  As such issues are therefore inextricably 
intertwined with the issue of service connection for 
fibromyalgia which is being remanded for additional 
development, the Board will defer consideration of such 
issues at this time.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other).

The Board notes further, that in an October 1997 rating 
decision, the RO granted service connection for post-
traumatic stress disorder (PTSD) and assigned a 30 percent 
disability evaluation.  In an August 1998 statement, it 
appears that the veteran is disagreeing with the assigned 
evaluation.  It was also indicated by the veteran's 
representative at the May 1999 Board hearing that the veteran 
intended such statement to serve as a notice of disagreement 
(NOD).  Accordingly, the Board is required to remand this 
issue to the RO for issuance of a statement of the case 
(SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999) (The 
NOD initiated review by the Board of the RO's denial of the 
claim and bestowed jurisdiction on the court; the Board 
should have remanded that issue to the RO, for issuance of a 
SOC.)

In light of the foregoing, the Board finds that additional 
development of evidence is warranted.  To ensure that VA has 
met its duty to assist the appellant in developing the facts 
pertinent to the claim, the case is REMANDED to the RO for 
the following development:

1.  The RO should issue a statement of 
the case to the appellant and her 
representative concerning the issue of an 
increased evaluation for PTSD.  This 
document should include reasons and bases 
for the holding.  Thereafter, the 
appellant and her representative shall be 
afforded the appropriate period of time 
within which to respond.  If a 
substantive appeal is received, then this 
case should be returned to the Board for 
appellate review. 38 U.S.C.A. § 7105 
(West 1991).

2.  The RO should make another attempt to 
secure all of the veteran's service 
medical records through official 
channels, including any service medical 
records from active duty training and 
inactive duty training with the South 
Carolina National Guard and the United 
States Army Reserve.  

3.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for fibromyalgia 
since the last date that records were 
requested.  After securing the necessary 
release, the RO should obtain these 
records.  The appellant should also be 
informed that she should submit a 
statement from the physician who told her 
that her back pain, TMJ pain, and right 
shoulder disorders are due to or the 
result of her fibromyalgia.

4.  The RO should contact the VA 
physician who prepared the opinion in 
February 1998 and request that he provide 
an additional statement explaining the 
rational behind his opinion that the 
veteran's fibromyalgia is related to 
service.  

5.  The veteran should be afforded a VA 
rheumatology examination to determine 
whether a diagnosis of fibromyalgia is 
warranted, and if so, the likelihood that 
such a disorder is related to the 
veteran's period of service.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should comment 
and attempt to resolve the 
inconsistencies in the VA opinions of 
record.  If fibromyalgia is diagnosed and 
found to be related to service, the 
examiner should describe all of the 
manifestations of the disorder and also 
offer an opinion as to whether back pain, 
TMJ pain, or right bicipital tendonitis 
and rotator cuff degeneration are due to 
diagnosed illness or otherwise causally 
related to or aggravated by the veteran's 
fibromyalgia.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the claim for service 
connection for fibromyalgia is granted, 
then the RO should also consider whether 
any other disabilities claimed by the 
veteran, such as back pain, TMJ, or right 
bicipital tendonitis and rotator cuff 
degeneration are secondary to the 
fibromyalgia.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 



